In the motion the correctness of the announcement in the original opinion is challenged. Complaint is also made of the failure to specifically state the court's conclusions with reference to certain criticisms of the charge of the court. In this connection it is claimed that the charge on accomplice testimony was incomplete. *Page 381 
In the charge we find two paragraphs (Nos. 6 and 7) touching the subject of accomplice testimony. Paragraph 6 is somewhat abstract. Paragraph 7 is comprehensive and so far as we are able to judge is in accord with the precedents. It adequately instructed the jury upon the law of accomplice testimony specifically meeting the complaint that the court failed to embrace a statement that the testimony must be believed by the jury, beyond a reasonable doubt, to be true. The charge is materially different from that under consideration in Barrett v. State, 115 S.W. Rep. 1187, wherein the charge carried the intimation that a conviction might rest upon the testimony of an accomplice alone.
The contention that the charge does not adequately submit the issue of alibi is we think adequately met by paragraphs 9 and 10 of the charge where that issue is submitted in language which fully meets all of the requirements of the law and the precedents.
The original opinion is regarded as properly disposing of the matters discussed therein. The motion is overruled.
Overruled.